Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “when attached to the gap filler and when the gap filler is installed” and “the divider forms one wall of a pocket”. These limitations set forth that a pocket wall formation by the divider is dependent on its attachment to the gap filler. However, in light of the drawing figures, the divider (designated with reference numbers 154#) does not appear to be a structural part of a pocket. And beside a duplicate recitation of the second limitation noted above (see ¶ [0005]), the specification fails to define that the divider is part of a pocket.  It is noted that figure 8 shows the divider as being openable by a fastener (802B), which supports the divider being a pocket in its entirety, not just a wall of a pocket.  Moreover, the divider appears to be an unchanging element with respect to its attachment to the gap filler, which is contradictory to the first limitation noted above.  Consequently, the limitations fail to properly define the structure of the divider and render the claim indefinite.
Claim 11, line 3 recites the limitation “in between a bottom side”.  The recitation “in between” sets forth a structural configuration comprising two opposing features. However, the limitation fails to define the second feature corresponding to the bottom side. So it is unclear if the limitation is meant to define that the ends of the gap filler are between a bottom side and (apparently) a top side, or that the bottom side is disposed between the front and tail ends.
In light of the rejections above, the claims have been further treated on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferlisi Wilson (US 9174561), hereinafter Ferlisi.
Claim 1, as best understood- Ferlisi discloses a gap wall comprising: 
a divider (comprised by the tube 3 and overlapped material 5, fig. 2) with a top end and a bottom end (fig. 1- the stitching 2 denotes the bottom end of the divider); and 
a base (exterior material 4) that is attached to the bottom end of the divider; 
wherein the base (4) can attach to a gap filler that is installed between a seat and an adjacent barrier (fig. 1, 11); 
and wherein the divider (3, 5) forms a pocket (fig. 2-3 show the overlapped material 5 forms a pocket for the tube 3).

Claim 2- Ferlisi discloses the gap wall as claimed in claim 1, wherein when the base (32) is attached to the gap filler (50), the base (32) can slide along the gap filler (fig. 10-11, the base wall 32 – incorrectly designated 35 – is slidable along the length of the gap filler 50 via projections 66 in channels 68, and is attached to the gap filler 50 via a selective coupling, col. 5: 64-66).


Claim(s) 1, 4-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizpe (US 2012/0228905).
Claim 1, as best understood- Arizpe discloses a gap cover folder having structure of a gap wall as claimed, comprising: 
a divider (comprised by the tube 3 and overlapped material 5, fig. 2) with a top end and a bottom end (fig. 1- the stitching 2 denotes the bottom end of the divider); and 
a base (exterior material 4) that is attached to the bottom end of the divider; 
wherein the base (4) is structurally capable of attaching to a gap filler that is installed between a seat and an adjacent barrier (the open configuration of the gap wall shown in fig. 5 is capable of receiving a gap filler); 
and wherein the divider (3, 5) forms a pocket (fig. 2-3 show the overlapped material 5 forms a pocket for the tube 3).

Claim 4- Arizpe discloses the gap wall as claimed in claim 1, wherein the divider (3, 5) is compressible (Arizpe discloses the divider tube 3 is flexible ¶ [0008], and flexible meets the limitation “compressible”, wherein flexibility and compressibility are both temporary types of deformation).
Claim 5- Arizpe discloses the gap wall as claimed in claim 4, wherein the divider (3, 5) has exterior fabric (5) that creates an interior (fig. 2-3), and the interior has stuffing (the tube 3 meets the limitation “stuffing” because it is a flexible element filling the interior of the overlapped material 5, and it functions to close the gap and hold the gap wall in place).
Claim 6- Arizpe discloses the gap wall as claimed in claim 5, wherein the exterior fabric (5) is leather (¶ [0015]).
Claim 7- Arizpe discloses the gap wall as claimed in claim 1, wherein the gap wall has an interior (defined by the overlapped material 5 of the divider), and the interior has stuffing (the tube 3 meets the limitation “stuffing” because it is a flexible element filling the interior of the overlapped material 5, and it functions to close the gap and hold the gap wall in place).
Claim 10- Arizpe discloses the gap wall as claimed in claim 1, wherein the divider (3, 5) is flexible (¶ [0008]).  


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US 9199561).
Claim 11, as best understood- Fung discloses a gap pocket maker comprising: 
a gap filler that is an elongated member (1) with one end being a tail end and an opposite end being a front end (fig. 1, 8C), and a bottom side disposed between the front and tail ends (fig. 2); and 
a gap wall (2, 3), where the gap wall includes a divider (3) and a base (2); 
wherein the divider (3) is attached to the base (2) and wherein the base (2) can attach to the gap filler and when attached the divider extends away from the gap filler (the figures show the divider 3 attached to the bottom side of the gap filler 1 by the base 2 and extending down from the gap filler 1).

Claim 12- Fung discloses the gap pocket maker as claimed in claim 11, wherein the gap filler (1) is cylindrical in shape (the cross-section in fig. 2 shows the elongated member is an oval cylinder structure).  
Claim 13- Fung discloses the gap pocket maker as claimed in claim 11, wherein the front end has a holder (11) with a bottom and a side wall (fig. 1 shows the holder 11 is a pocket which comprises an inner side wall and bottom) and is open on the top forming an enclosure for holding items (4) (fig. 7, 8C).  
Claim 14- Fung discloses the gap pocket maker as claimed in claim 13, wherein the side wall, when viewed from the top, is tear drop shaped (the figures show the top end of the holder’s side wall, which shows a shape that meets the limitation “tear drop shaped”).
Claim 15- Fung discloses the gap pocket maker as claimed in claim 11, wherein the gap wall (2, 3) is compressible (the divider 3 of the wall is foam rubber, col. 3: 25-27).


Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3, 8-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636